- Case 8:19-bk-06564-MGW Doc 164 Filed 10/10/19 Page 1of 38

Fill.in this information to identify the case:

 

Debtername Time Definite Services, Inc.

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known) 8:19-bk-06564

 

Check if this is an
amended filing

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors zs

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 13414,
1519, and 3571.

Declaration and signature

lam the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not insiders (Official Form 204)
Other document that requires a declaration

| declare under penalty of perjury that the foregoing is true orpect. Su ye
Executed on JO Sf O- SF rh

“Senate of sida signing on behalf of a

 

OOm@g soo8oo

 

Michael Suarez
Printed name

President
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-individuai Debtors

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-06564-MGW _ Doc 164

Fillin this information to identify the case:

Debtorname Time Definite Services, Inc.

Filed 10/10/19

Page 2 of

 

United States Bankruptcy Court for the:

Case number (if known)

MIDDLE DISTRICT OF FLORIDA

 

8:19-bk-06564

 

 

 

Official Form 206Sum

 

38

Check if this is an
amended filing

 

 

Summary of Assets and Liabilities for Non-Individuals 1215
Summary of Assets
1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
1a. Real property:
Copy line 88 from Schedule A/B $ 0.00

ib. Total personal property:
Copy line 91A from Schedule A/B

1c. Total of all property:

Copy line 92 from Schedule A/B

Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:

Copy the total claims from Part 1 from line 5a of Schedule E/F oo... ceccecc eect eeeceeeeeteeeetetenensenserereneneseneteeaaen

3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F.

4. Total Fabiities occ cecccsececcensseencessueneeceeconaeeeeecsseeseeesgaeeeaseaeagecegteseesescessueececnaeceesesneneesecigeeeessireeees

Lines 2 + 3a + 3b

Official Form 206Sum

Summary of Assets and Liabilities for Non-Individuals
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

$ 20,808,535.75

$ 20,808,535.75

$__11,746,962.78

$ 79,644.36

+S 11,734,554.11

 

$

 

23,561,161.25

 

page 1

Best Case Bankruptcy

 
Case 8:19-bk-06564-MGW Doc 164 Filed 10/10/19 Page 3 of 38

Fill in this information to identify the case:

Debtorname Time Definite Services, Inc.

 

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

 

Case number (if known) 8:19-bk-06564

 

Ei Check if this is an
amended filing

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 42/15

 

 

Be as complete and accurate as possibile. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. if more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
EB No. Go to Part 2.
C1 Yes. Go to line 2.
List All Creditors with NONPRIORITY Unsecured Claims
3. List in alphabetical order all of the creditors with nonpriority unsecured claims. |f the debtor has more than 6 creditors with nonpriority unsecured claims, fill

out and attach the Additional Page of Part 2.
Amount of claim

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,785.00
3PL Central, LLC C1 contingent
830 S. Pacific Coast Hwy  Untiquidated

Ste. D208
El Segundo, CA 90245

Date(s) debt was incurred __

| Disputed

Basis for the claim: Services

 

Last 4 digits of account number Is the claim subject to offset? Eino Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $550.00
5 Star Freigh Systems C1] Contingent

14909 183rd
Springfield Gardens, NY 11413

Date(s) debt was incurred __

Ef Unliquidated
CI Disputed

Basis for the claim: Carrier
Last 4 digits of account number __

Is the claim subject to offset? Ei No (1 Yes

 

3.3. | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
75 Truck Service Center Inc CI contingent
PO Box 1030 [7] unliquidated
Wildwood, FL 34785 C1 pisputed

Date(s) debt was incurred _ Basis forthe claim: Service

Last 4 digits of account number _
Is the claim subject to offset? Hl No 0 yes

 

13.4 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. Unknown
A2B Cargo, Inc. [J Contingent
2101 S. Michigan Ave. Cl unliquidated
Apt. 2601 C1 bisputed

Chicago, IL 60616

. Basis for the claim: Carrier
Date(s) debt was incurred _ a

Last 4 digits of account number _ is the claim subject to offset? Hl no O1 Yes

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 36
Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com 26457 Best Case Bankruptcy
Case 8:19-bk-06564-MGW Doc 164 Filed 10/10/19 Page 4 of 38

Debtor Time Definite Services, Inc.

Case number (if known) 8:19-bk-06564

 

 

 

 

 

 

 

 

 

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $2,000.00
ADI Trucking [] contingent
Bartlett IL 60103 vsti
arvett, CJ Disputed
Date(s) debt was incurred _ .
Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? Eino Ces
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
AG Carriers C Contingent
9800 S. Robert S. Rd. 1 Unliquidated
Suite 106 Cl Disputed
Palos Hills, 1L 60465 Carri
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number Is the claim subject to offset? Ml No Cl yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply Unknown
Air Van Inc [7] Contingent
PO Box 18348 C Untiquidatec
Jacksonville, FL 32229 C1 Disputed
Date(s) debt was incurred __ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Ml No Cl ves
3.8 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
AJ Smith Transport C Contingent
801 North 5th [7] unliquidated
Durant, OK 74701 I disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? | No Ul] Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $3,072.00
Alba Freight Lines Inc. C1] Contingent
Bea MC eaure Terrace & Uniiquidated
Hes, CJ pisputed
Date(s) debt was incurred .
7 Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? Ml No [1] Yes
3.10 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. Unknown
Albion Express Inc [J contingent
11130 SE 208th St. C1 Untiquidated
Apt. H-101 CI Disputed
Kent, WA 98031 .
| Basis for the claim: Carrier
Date(s) debt was incurred __ —_—
Last 4 digits of account number Is the claim subject to offset? Eg No (I Yes
13.11 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $1,475.00
All Freight, Inc. C1] Contingent
its on O cers N. ll Uniiquidated
argo, C] Disputed
Date(s) debt was incurred :
_ Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? El No [] Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 36

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 8:19-bk-06564-MGW Doc 164 Filed 10/10/19 Page 5of 38

Debtor Time Definite Services, Inc.

Case number (if known) 8:19-bk-06564

 

Name

 

 

 

 

 

 

 

 

3.12 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
All Pro Logistics, LLC C1 Contingent
12674 Burt Rd. CO unliquidated
Detroit, MI 48223 [1 disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? & No [Cl Yes
3.13 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
Alsaska Airlines, Inc. C Contingent
610 N. Access Rd. CJ Untiquidated
Chicago, IL 60666 C1 Disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Hl No [1 Yes
3.14 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. Unknown
ALVIL Trucking inc. C1 Contingent
2195 Arthur Ave. C) Untiquidated
Elk Grove Village, IL 60007 CI pisputed
Date(s) debt was incurred __ Basis forthe claim: Carrier
Last 4 digits of account number _ . .
is the claim subject to offset? Eino Oves
3.15 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply $3,000.00
Alvil Trucking, Inc. Cl contingent
Elk Grove Village, il- 60007 m neuideted
rove Village, CJ Disputed
Date(s) debt was incurred . . .
~ Basis for the claim: Carrier.
Last 4 digits of account number __
Is the claim subject to offset? Ei No [1 Yes
3.16 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
Always There Express Corp C] contingent
20W538 Elizabeth Dr. Cl unliquidated
Downers Grove, IL 60516 CI pisputea
Date(s) debt was incurred __ Basis forthe claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? ElNo Clyes
3.17 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $271,817.93
American Express CQ contingent
clo Becket and Lee LLP C1 unliquidated
PO Box 3001 [ Disputed
Malvern, PA 19355-0701 .
, Basis forthe claim: Credit Card (POC10
Date(s) debt was incurred _
Last 4 digits of account number 1009 Is the claim subject to offset? Fino Oyes
3.18 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $12,829.71
American Express C contingent
clo Becket and Lee LLP C untiquidated
PO Box 3001 C1 pisputed
Malvern, PA 19355-0701 .
. Basis forthe claim: Credit Card (POC11
Date(s) debt was incurred _
Last 4 digits of account number 1006 Is the claim subject to offset? Ml No C1 ves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 36

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8:19-bk-06564-MGW Doc 164 Filed 10/10/19 Page 6 of 38

 

 

Debtor Time Definite Services, Inc. Case number (iknow) _8:19-bk-06564
Name
3.19 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ali that apply. Unknown,
American Express Freight Inc Ci contingent
4950 N Marine Dr., Apt 402 C) untiquidated
Chicago, IL 60640 (C2 Disputed

Date(s) debt was incurred _ Basis for the claim: Carrier

Last 4 digits of account number __ . .
Is the claim subject to offset? Bl No Cl Yes

 

3.20 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $1,400.00

Amerigo, Inc. (I contingent
1631 Maria St., Ste. 201 Ef Uniiquidated
Burbank, CA 91504 C1 pisputed
Date(s) debt was incurred __

Basis for the claim: Carrier
Last 4 digits of account number _

is the claim subject to offset? a No Clyes

 

3.21 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Apex Financial CO contingent
PO Box 961029 C] unliquidated
Fort Worth, TX 76161-1029 - O pisputed

Date(s) debt was incurred __ Basis for the claim: Vendor

Last 4 digits of account number __ : ; El
Is the claim subject to offset? No ClyYes

 

3.22 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $3,300.00
APL Cargo, Inc. C1] contingent
611 IL. Route 83
Bensenville, IL 60106

Date(s) debt was incurred __

EB Untiquidated
(J Disputed

Basis for the claim: Carrier
Last 4 digits of account number __

is the claim subject to offset? Bl No Cl ves

 

3.23 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply $1,200.00
AVA Transportation Group,|Inc D contingent
1704 Chalmette Ct

EB unliquidated

Naperville, IL 60565 C1 pisputea

Date(s} debt was incurred .
- Basis for the claim: Carrier
Last 4 digits of account number __

Is the claim subject to offset? Eno Clyes

 

3.24 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ali that apply. $2,200.00

Barakat Ground, Inc. C] contingent
5701 W. 106th St.
Chicago Ridge, IL 60415

Date(s) debt was incurred _

Fl Unliquidated
QO Disputed

Basis for the claim: Carrier
Last 4 digits of account number __

Is the claim subject to offset? Eino Cyes

 

3.25 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $2,000.00

Bazra Trucking, LLC C1 Contingent
6065 Hillcropf St., Ste. 326
Houston, TX 77081

Date(s) debt was incurred _

Ei Unliquidated
C1 pisputed

Basis for the claim: Carrier
Last 4 digits of account number __

Is the claim subject to offset? Bino Oves

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase com Best Case Bankruptcy
Case 8:19-bk-06564-MGW Doc 164 Filed 10/10/19 Page 7 of 38

Time Definite Services, Inc.

Case number (if known)

 

8:19-bk-06564

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Best American Freight Inc CI contingent
8770 W. Bryn Mawr Ave. (2 uUntiquidated
Unit 1441 C1 Disputed
Chicago, IL 60631 .
| Basis forthe claim: Carrier
Date(s) debt was incurred _ Oe
Last 4 digits of account number Is the claim subject to offset? Eino Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $3,500.00
Best Way Logistics, Inc. C contingent
an W. Washington Bivd. EB Uniiquidated
enwood, oO Disputed
Date(s) debt was incurred . :
~ Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? | No El yes
3.28 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. Unknown
Bill's Trucking Inc C1 Contingent
2734 Cofer Rd CO unliquidated
Richmond, VA 23224 C1 pisputed
Date(s) debt was Incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Ee No [J Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $3,000.00
BMG Express, LLC C] contingent
200 E. Howard Ave. Ei Uniiquidatea
Suite 206 C1 Disputed
Des Plaines, IL 60018
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number is the claim subject to offset? Eino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Bosselman Boss Shop CJ contingent
PO Box 830604 C1 unliquidated
Birmingham, AL 35283 CI disputed
Date(s) debt was incurred __ Basis for the claim: AP vendor
Last 4 digits of account number _
Is the claim subject to offset? Bino Dyes
| 3.34 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Boulevard Tire Center J contingent
816 S Woodland Blvd. C) Unliquidated
Deland, FL 32720 1 Disputed
Date(s) debt was incurred _ Basis for the claim: AP vendor
Last 4 digits of account number __
is the claim subject to offset? no Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $2,200.00
Boyd & Company Logistics C contingent
Wreepct Ra 47501 I Uniiquidated
asnington, Cl Disputed
Date(s) debt was incurred . .
- Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Ei No Cl Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW Doc 164 Filed 10/10/19 Page 8 of 38

 

 

Debtor Time Definite Services, Inc. Case number (if known) 8:19-bk-06564
Name
3.33 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $1,150.00
Boyko Transportation LLC CI Contingent
12929 SE Cooper St. Hl Uniiquidated

Portland, OR 97236

Date(s) debt was incurred _

C] pisputed

Basis for the claim: Carrier
Last 4 digits of account number _

is the claim subject to offset? | No Ci yes

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $3,200.00

BP Freight Inc. C1] Contingent
2070 NW 29 St.
Fort Lauderdale, FL. 33311

Date(s) debt was incurred _

Ed Untiquidated
CQ Disputed

Basis for the claim: Carrier
Last 4 digits of account number __

is the claim subject to offset? Ei No Ul Yes

 

3.35 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
BREP Randall Point LLC CD contingent
PO Box 21306 CD unliquidated
New York, NY 10087-1306 C1 pisputed

Date(s) debt was incurred __ Basis for the claim: Lease

Last 4 digits of account number _ . ;
fs the claim subject to offset? Eino Clyes

 

3.36 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply $2,475.00
Bridge Transport Co., Inc. CI contingent
1000 Old Dawson Village Ef Uniiquidated

Suite 120
Dawsonville, GA 30534

Date(s) debt was incurred _

C] Disputed

Basis for the claim: Carrier

 

Last 4 digits of account number Is the claim subject to offset? Eno Clyes

3.37 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $2,012.50
C&T Produce Wholesale, Inc. C] contingent
dba L&V Food Supply EB Uniiquidated

3000 Polk St.
Houston, TX 77003

Date(s) debt was incurred __

CT Disputed
Basis for the claim: Carrier

 

Last 4 digits of account number Is the claim subject to offset? Eno Dyes
3.38 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,100.00
CAM Transport CT] Contingent

14231 Seaway Rd., Ste. A1
Gulfport, MS 39503

Date(s) debt was incurred _

El Unliquidated
CI pisputed

Basis for the claim: Carrier
Last 4 digits of account number _

Is the claim subject to offset? g No [J Yes

 

3.39 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Capital Plus C] Contingent
2510 Solway Rd. 7 Unliquidated
Knoxville, TN 37931 [1 Disputed

Date(s) debt was incurred _ Basis for the claim: Vendor

Last 4 digits of account number __
Is the claim subject to offset? Hl No Cl ves

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 36
Software Copyright (c) 19965-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-06564-MGW Doc 164 Filed 10/10/19 Page 9 of 38

 

 

Debtor Time Definite Services, Inc. Case number (if known) 8:19-bk-06564
Name
3.40 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $650.00
Cargo Services Express, Inc. CJ Contingent

10050 NW 116th Way, Ste.13A
Miami, FL 33178

Date(s) debt was incurred __

EB uniiquidated
| Disputed

Basis forthe claim: Carrier
Last 4 digits of account number __

Is the claim subject to offset? Bn O Yes

 

3.41 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. ___ $80,000.00
Carrier Web, LLC CI Contingent
200 Technology Ct SE El Unliquidated

Suite E
Smyrna, GA 30082

Date(s) debt was incurred __

C) Disputed

Basis forthe claim: Services

 

Last 4 digits of account number Is the claim subject to offset? Hl No C2 ves
3.42 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. Unknown
Carrier411 Services Inc C1 contingent
1540 International Pkwy C1 unliquidated
Suite 2 LJ Disputed

Lake Mary, FL 32746

; Basis for the claim: AP vendor
Date(s) debt was incurred _ rs

 

Last 4 digits of account number _ Is the claim subject to offset? | No Ol ves
3.43 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. Unknown
Central Air Freight Inc C Contingent
20 S Powell Dr. CJ Untiquidated
Hazleton, PA 18201 [1 disputed

Date(s) debt was incurred __ Basis for the claim: Carrier

Last 4 digits of account number _ :
Is the claim subject to offset? Eno C1 Yes

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. Unknown
Chill Logistics Co CJ Contingent
3407 N Harlem Ave. (7 unliquidated
Chicago, IL 60631 C1 pisputed

Date(s) debt was incurred _ Basis forthe claim: Carrier

Last 4 digits of account number _ : ; B
Is the claim subject to offset? No Cl yYes

 

3.45 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $56,755.41
CitiBusiness Card CI Contingent
PO Box 790046 CO untiquidated
Saint Louis, MO 63179-0046 [1 Disputed

Date(s) debt was incurred _ Basis for the claim: Credit Card

Last 4 digits of account number 0659 ; ;
is the claim subject to offset? Eino Dyes

 

3.46 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $5,000.00

Compass Funding Solutions [ contingent
PO Box 205154
Dallas, TX 75320-5154

Date(s) debt was incurred _

u Unliquidated
C Disputed

Basis for the claim: Collection Agent or Assiqnor (G Trans, Nationwide,

Last 4 digits of account number __ BP Freight, et.al.)

Is the claim subject to offset? Hl No [Yes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 36

Software Copyright (c} 1996-2019 Best Case, LLC - www_bestcase.com Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 10 of 38

Case number (if known)

 

8:19-bk-06564

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Crestmark TPG C] contingent
PO Box 682348 [J Unliquidated
Franklin, TN 37068-2348 [2 Disputed
Date(s) debt was incurred __ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eno OCyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Cross Country Freight Sol [7 Contingent
PO Box 44630 [i unliquidated
Madison, WI 53744 Cl disputed
Date(s) debt was incurred __ Basis for the claim:_Carrier
Last 4 digits of account number _
Is the claim subject to offset? Bl No CI ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $8,750.00
Crosswind Design, Inc. J Contingent
Gallatin, TN 37068 Unite
aliatlin
5 (J Disputed
Date(s) debt was incurred we
‘§) 7 Basis for the claim: Commission for Abbott 'Tour"
Last 4 digits of account number _
Is the claim subject to offset? B No Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
Dehbok Logistics Inc CI Contingent
9885 Mesa Rim Rd. C) Unliquidated
Suite 115 0 Disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? i No Cl yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Delta Trucking CJ contingent
PO Box 279345 C] untiquidated
Sacramento, CA 95827 C1 disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eno Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $2,982.50
Detroit Xpress 1, Inc. C1 contingent
aoe Foe Mast 50 B Uniiquidated
earporn
a ’ C1 Disputed
Date(s} debt was incurred .
7 Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Bno Oves
3.53 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,550.00
DH Transportation, Inc. contingent
ae ener 3 FE Uniiquidated
ontey, a] Disputed
Date(s) debt was incurred .
7 Basis for the claim: Carrier
Last 4 digits of account number _
is the claim subject to offset? Ebno Clyes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW Doc 164 Filed 10/10/19 Page 11 of 38

 

 

Debtor Time Definite Services, Inc. Case number (if known) 8:19-bk-06564
Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $295.00
Diamond Express, Inc. C1 Contingent

58R Pulaski St.
Peabody, MA 01960

Date(s) debt was incurred __

Ei Unliquidated
C] Disputed

Basis for the claim: Carrier
Last 4 digits of account number __

Is the claim subject to offset? | No Lives

 

3.55 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply $3,000.00

Diaz Expressway LLC C1] contingent
861 Courgar Pointe Cir. Bf Untiquidated
Seven Valleys, PA 17360 O pisputed
Date(s) debt was incurred _

Basis for the claim: Carrier
Last 4 digits of account number _

Is the claim subject to offset? Eino Dyes

 

3.56 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $6,622.15

DVL Express CJ contingent
765 N. Rt.83, Ste. 116
Bensenville, IL 60106

Date(s) debt was incurred _

EE Untiquidated
C] Disputed

Basis for the claim: Carrier
Last 4 digits of account number _

Is the claim subject to offset? & No Cl yes

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
East Coast Logistics LLC CO Contingent
PO Box 822 C1 unliquidated
Windsor Locks, CT 06096 C1 disputed

Date(s) debt was incurred _ Basis forthe claim: Carrier

Last 4 digits of account number _
Is the claim subject to offset? | No Clyes

 

3.58 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,410.00

Easy & Quick Trans, Inc. C1] Contingent
850 Elmhurst Rd., #200 El Uniiquidated
Elk Grove Village, IL 60007 C1 pisputed
Date(s) debt was incurred _

Basis for the claim: Carrier
Last 4 digits of account number _

Is the claim subject to offset? Hino Cyes

 

3.59 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $1,100.00

eCapital LLC CO Contingent
PO Box 206773
Dallas, TX 75320-6773

Date(s) debt was incurred __

EE Uniiquidated
CJ Disputed

Basis for the claim: Carrier - Assignee of Silver City Express LLC

 

Last 4 digits of account number _
Is the claim subject to offset? Eno Cyes

 

(3.60 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check alf that apply. Unknown
EFROS Group LLC [I Contingent
610 Carrol SQ #5 CJ Untiquidated
Elk Grove Village, IL 60007 1 Disputed

Date(s) debt was incurred _ Basis for the claim: Carrier

Last 4 digits of account number __
is the claim subject to offset? i No ClyYes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 36
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Debtor Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 12 of 38

Case number (if known) 8:19-bk-06564

 

 

 

 

 

 

 

 

Name
3.61 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply $15,600.00
EMPIST C1] contingent
55 West Monroe Street C] Unliquidated
Suite 400 gi
: Disputed
Chicago, IL 60603 p
Date(s) debt was incurred _ Basis forthe claim: Services
Last 4 digits of account number _ Is the claim subject to offset? Bino Dyes
3.62 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
England Carrier Services C1 Contingent
PO Box 953086 C1 untiquidated
Saint Louis, MO 63195-3086 [1 disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
ls the claim subject to offset? Eino Clves
3.63 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $419.78
Everyday Cargo, Inc. CJ Contingent
oe rate Me oara Ei Unliquidated
ermont, :
C pisputed
Date(s} debt was incurred .
_ Basis for the claim: Carrier
Last 4 digits of account number _
{Is the claim subject to offset? H No [C1 Yes
3.64 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $2,850.00
Factor Plus LLC C) contingent
PO BOX 45-1653 Cl unliquidated
Miami, FL. 33245-1653 (1 Disputed
Date(s) debt was incurred _ Basis for the claim: Carrier (POC17)
Last 4 digits of account number _
Is the claim subject to offset? Gi No Cl yes
3.65 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply $3,480.00
FINCO Trucking, Inc. CJ] Contingent
ae Southwind cates F@ Uniiquidated
cnaumbur
g, C Disputed
Date(s) debt was incurred .
- Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eno Oves
3.66 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Five Star Factoring, LLC CI Contingent
5789 Westwood Dr. CI unliquidated
Saint Charles, MO 63304 CI disputed
Date(s) debt was incurred _ Basis for the claim: Vendor
Last 4 digits of account number __
Is the claim subject to offset? Eino Clyes
3.67 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $2,925.00

Flash Express, Inc.
2182 Gladstone Dr.
Glendale Heights, IL 60139

Date(s) debt was incurred _

Last 4 digits of account number __

Oo Contingent
EB Uniiquidated
C Disputed

Basis forthe claim: Carrier

Is the claim subject to offset? & No El yes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1995-2019 Best Case, LLC - www.besicase.com

Page 10 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 13 of 38

Case number (if known)

8:19-bk-06564

 

 

 

 

 

 

 

 

G&D Integrated
50 Commerce Dr.
Morton, IL 61550

Date(s) debt was incurred _

Last 4 digits of account number __

co Contingent
a unliquidated
[1 Disputed

Basis for the claim: Carrier

Is the claim subject to offset? | No (I Yes

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $6,000.00
Force Freight Transport LLC CJ contingent
rorce Freight Transport C2 unliquidated
O Box 51357 CQ Disputed
Mesa, AZ 85208-0068 ;
; Basis for the claim: Carrier (POC15)
Date(s) debt was incurred _
Last 4 digits of account number Is the claim subject to offset? Eno Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply $5,138.13
Forward Air - Corporate C1] contingent
on Box Whe TN 37744 EB Uniiquidated
reeneville, 1 disputed
Date(s) debt was incurred __ .
Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eno Ol yYes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $250.00
Forward Air - MSP C1 contingent
508 Yankee Doodle El Uniiquidated
Suite 100 C1 pisputed
Saint Paul, MN 55121
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _ Is the claim subject to offset? Eino Cyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $777.19
Freight Force - Corp CI contingent
a Pox oe 92803 a Unliquidated
naheim, Oo Disputed
Date(s) debt was incurred .
7 Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? a No Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $1,715.16
Freight Force - Den (I Contingent
ues Eo son Unit D EB Uniiquidated
rora
u , 0 Disputed
Date(s) debt was incurred _ :
Basis for the claim: Carrier
Last 4 digits of account number _
is the claim subject to offset? Eino Cres
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $18,696.00
Freightsource LLC C1 Contingent
500 Jesse Jewell Pkwy SE EE Uniiquidatea
Ste. 204 CI pisputed
Gainesville, GA 30501 P
Date(s) debt was incurred _ Basis for the claim: Loss & Damage Claim
Last 4 digits of account number Is the claim subject to offset? Eno Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $1,600.00

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 11 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Debtor Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 14 of 38

Case number (it known) 8:19-bk-06564

 

 

 

 

 

 

 

 

Name
3.75 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. Unknown
Geese Logisitics [7 Contingent
1345 Diamond Springs Rd. (1 Untiquidated
Suite 101 Oo Disputed
Virginia Beach, VA 23455 Carri
Basis forthe claim: Carrier
Date(s) debt was incurred _ —
Last 4 digits of account number _ Is the claim subject to offset? gi No [] Yes
3.76 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $5,389.25
Ghuman Truck Service, Inc. CJ contingent
ars Pinecrest ni 60110 El Uniiquidated
arpentersvitie, co Disputed
Date(s) debt was incurred __ .
Basis for the claim: Carrier_
Last 4 digits of account number __
ts the claim subject to offset? Fino Oyes
3.77 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $4,871.79
Glory Transportation, Inc. C Contingent
eet Pal st 70704 FB Uniiquidated
a
yettevilte, QO Disputed
Date(s) debt was incurred __ :
Basis for the claim: Carrier.
Last 4 digits of account number _
Is the claim subject to offset? Eno Oves
3.78 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. Unknown
GLS Carriers Inc [] Contingent
834 Falls Ave., Ste. 1250 (J unliquidated
Twin Falls, ID 83304 CO disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? | No Clyes
3.79 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $3,300.00
GP Transco CJ contingent
i 1209 voret Rog El Uniiquidated
emon
ont, C] Disputed
Date(s) debt was incurred __ :
Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? Eno Clves
3.80 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
Grainger C1 contingent
PO Box 419267 (] Unliquidated
Kansas City, MO 64141 C1 bisputed
Date(s) debt was incurred _ Basis for the claim: AP vendor
Last 4 digits of account number _
Is the claim subject to offset? Eino Oves
3.81 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $24,561.04

Grantsville Truck & Trailer
PO Box 693
Grantsville, MD 21536

Date(s) debt was incurred _

Last 4 digits of account number __

QO Contingent
C) unliquidated
B Disputed

Basis for the claim: Repairs on vehicle - Truck L737 - In creditor's

 

ossession
is the claim subject to offset? I] No Ell ves

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 12 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 15 of 38

Case number (if known)

 

8:19-bk-06564

 

 

 

 

 

 

 

Hot Shot Expedite, inc.
653 Tiomberline Dr.
Bolingbrook, IL 60490

Date(s) debt was incurred _

Last 4 digits of account number __

| Contingent

i Unliquidated
Cc Disputed

Basis forthe claim: Carrier

is the claim subject to offset? Eno Clyes

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply Unknown
Great Dane C1 contingent
Aftermarket Parts 2 unliquidated
6710 East ML King Jr. Blvd. C1 pisputed
Tampa, FL 33619 Vend
Basis for the claim: ndor
Date(s) debt was incurred __ claim: YENGor.
Last 4 digits of account number _ Is the claim subject to offset? Hi No (] Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
Great Dane Trailers [7] Contingent
25768 Network Place CJ unliquidated
Chicago, IL. 60673 C1 Disputed
Date(s) debt was incurred _ Basis for the claim: AP vendor
Last 4 digits of account number _
Is the claim subject to offset? Eino Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $3,790.00
GTS Transportation Corp C1] contingent
aah S. Mas on Oo ko7 Bi Unliquidated
wor
IHOWDFOOK, CO pisputea
Date(s) debt was incurred __ :
Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Eino Olyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $1,000.00
H&W Contract Carriers CJ contingent
ae Natta aoS E Unliquidated
n
ebron, 1 disputed
Date(s) debt was incurred __ .
Basis for the claim: Carrier
Last 4 digits of account number _
is the claim subject to offset? MA No C1 ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
Hermes NVC Corp C1] contingent
650 E 107th St., Ste. 140 CI unliquidated
Bolingbrook, IL 60440 C1 disputed
Date(s) debt was incurred _ Basis forthe claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? EEno Clyes
3.87 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply $6,960.00
Herreid Transport LLC C3 Contingent
a Fra Too owt 53824 ei Unliquidated
irl ien
rairie Mu en, C1 Disputed
Date(s) debt was incurred _ .
Basis for the claim: Carrier
Last 4 digits of account number _
is the claim subject to offset? Eno Cres
3.88 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply $3,290.00

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 13 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 16 of 38

Case number (it known)

 

8:19-bk-06564

 

 

 

 

 

 

 

Interland, Inc.
11103 Vista Dr.
La Grange, IL 60525

Date(s) debt was incurred __

Last 4 digits of account number _

C] Contingent
FB untiquidated
C) disputed

Basis for the claim: Carrier

Is the claim subject to offset? B No (Yes

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $1,400.00
Ice Freight LLC Cl contingent
288 Bea eo ROS Ei Unliquidated
INCOIN Fark, QO Disputed
Date(s) debt was incurred __ .
Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Eino Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $100.00
Ideality, Inc. [] contingent
Wee, Pchoene i Unliquidated
eelng, C Disputed
Date(s) debt was incurred __ .
Basis for the claim: Carrier
Last 4 digits of account number _
is the claim subject to offset? Eino Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $2,600.00
Iman Logistics, Inc. [J contingent
930 Hillcrest Blvd. M@ Uniiquidated
Hoffman Estates, IL 60169 -
(1 Disputed
Date(s) debt was incurred .
7 Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Eno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,800.00
IMV Services LLC C] contingent
Attn: Mihail Volentir FA Uniiquidated
3237 Indiana Avenue .
CO pisputed
Kenner, LA 70065
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _ Is the claim subject to offset? Eino Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $1,100.00
Intellect Logistics LLC C1 Contingent
270 inte  Uniiquidated
incoin, C1 pisputed
Date(s) debt was incurred __ :
Basis for the claim: Carrier_
Last 4 digits of account number _
is the claim subject to offset? Bl No C1 Yes
3.94 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $3,000.00
Inter Team, Inc. C] contingent
Buffalo Grove, IL 60089  Uniquideted
vi
ulalo Grove, C Disputed
Date(s) debt was incurred . :
~ Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Wino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $1,350.00

 

Official Form 206 E/F
Software Copyright (c) 1995-2019 Best Case, LLC - www. bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 14 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 17 of 38

Case number (it known)

 

8:19-bk-06564

 

 

 

 

 

 

 

K & K Glass Inc
§938 7th St.
Zephyrhills, FL 33542

Date(s) debt was incurred _

Last 4 digits of account number _

0 Contingent
CI unliquidated
C1 pisputed

Basis for the claim: AP vendor

Is the claim subject to offset? Elino Oves

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
JD Factors LLC [7] Contingent
PO Box 687 C] unliquidated
Wheaton, IL. 60187 C Disputed
Date(s) debt was incurred __ Basis for the claim: Vendor
Last 4 digits of account number __ . |
Is the claim subject to offset? Eno Cl yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Jacob Transport Inc C1 Contingent
5419 NE 88th Bldg D C] untiquidated
Vancouver, WA 98665 (3 Disputed
Date(s) debt was incurred __ Basis for the claim: Carrier
Last 4 digits of account number __ , , gE
Is the claim subject to offset? No Cl Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ali that apply. $1,454.00
JB Trans Inc. C] contingent
a car 4 50380 i Uniiquidated
UrlOcK, Cj Disputed
Date(s} debt was incurred . . :
- Basis for the claim: Freight
Last 4 digits of account number _
\s the claim subject to offset? Ei No [J Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. Unknown
Jet Delivery Service C1 contingent
4028 Mexico City Ave. C] untiquidated
Kansas City, MO 64153 C1 Disputed
Date(s) debt was incurred __ Basis for the claim: Carrier
Last 4 digits of account number :
~ Is the claim subject to offset? Elno Clyes
3.100 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
John C. Severson C) contingent
4548 NE 32nd Place CJ unliquidated
Wildwood, FL 34785 C1 disputed
Date(s) debt was incurred _ Basis for the claim: AP vendor
Last 4 digits of account number __ | ; Eg
is the claim subject to offset? No (Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,352.00
JPM Trucking, LLC [J Contingent
a NW sand tant a068 Fl unliquidated
ompano beach, (J Disputed
Date(s) debt was incurred . . .
_ Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Fino Cyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case. LLC - www. besicase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 15 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 18 of 38

Case number (if known)

8:19-bk-06564

 

 

 

 

 

 

 

 

Landstar

Attn: Dawn Bowers

13410 Sutton Park Dr. $
Jacksonville, FL 32224-5270

Date(s) debt was incurred __

Last 4 digits of account number 0783

C1 contingent
C1 unliquidated
oO Disputed

Basis for the claim: Services (POC1)

Is the claim subject to offset? Eno Clyes

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $1,789.00
KAD Group Logistics, Inc. CI Contingent
Wee reared  Uniiquidated
eering, C1] Disputed
Date(s) debt was incurred _ . .
Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? Hino Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Karr Transportation Contingent
4228 Northstar Dr. (J Unliquidatea
Murfreesboro, TN 37129 C1 Disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number __ ; ; a
Is the claim subject to offset? No Ll] Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check af that apply. $3,104.00
KGI Group, Inc. CQ contingent
aoe W. ba ose #0105 gE Unliquidated
enview, 0 Disputed
Date(s) debt was incurred . . .
_ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eno Oves
3.106 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $1,550.00
KT Trucking, Inc. LJ Contingent
Bakersfield, CA 93313 mca
akersheld, | Disputed
Date(s) debt was incurred . . .
_ Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Eno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $3,650.55
Land Air Express - Corp C1] contingent
fC nox Pa KY 42102 FE unliquidated
owling reen, CO pisputed
Date(s) debt was incurred . . .
- Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Bino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $525.15
Land Air Express - ICT [3 Contingent
Wichita, KS 67213 mF Unigudated
fenita, a] Disputed
Date(s) debt was incurred | | :
~ Basis for the claim: Carrier_
Last 4 digits of account number _
is the claim subject to offset? Eno Clyes
/3.109 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. ___ $0.00

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 16 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 19 of 38

Case number (if known)

 

8:19-bk-06564

 

 

 

 

 

 

 

MANV Transport, Inc.
8301 Old Sonoma Place
Bristow, VA 20136

Date(s) debt was incurred _

Last 4 digits of account number __

[1 contingent
ES Untiquidated
0 Disputed

Basis forthe claim: Carrier

Is the claim subject to offset? Eino Clyes

Name
3.110 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $14,706.80
Logan Transport, Inc. [3 Contingent
oe cae ae 3 Untiquidated
ittston, C] Disputed
Date(s) debt was incurred __ . :
Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Eino Cyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $2,350.00
Logway Transport, Inc. C1 Contingent
eee oe 96 ES Unliquidated
ade City, O Disputed
Date(s) debt was incurred __ | . :
Basis for the claim: Carrier
Last 4 digits of account number _
is the claim subject to offset? Ml No [ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $600.00
Lone Star Transportation CT contingent
c/o Factor Brokers, Inc. Ei unliquidated
PO Box 45-1653 Opi
. . Disputed
Miami, FL 33245
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number Is the claim subject to offset? Eno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,444.00
M & R Trucking Janesville WI C3 contingent
3526 Naor ie Hall Rd EB Uniiquidatea
anesville, a] Disputed
Date(s) debt was incurred :
7 Basis for the claim: Carrier
Last 4 digits of account number _
is the claim subject to offset? El no C1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Manatee County Port C2) contingent
Authority 1 unliquidated
300 Tampa Bay Way C1 pisputed
Palmetto, FL 34221
; Basis for the claim: AP vendor
Date(s) debt was incurred __ rs
Last 4 digits of account number _ Is the claim subject to offset? Bi No [J Yes
3.115 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
Manatee Truck & Trailer [1 Contingent
Wash LLC 7 unliquidated
13230 Eastern Ave. C1 Disputed
Palmetto, FL. 34221
; Basis for the claim: AP vendor
Date(s) debt was incurred _ —
Last 4 digits of account number _ is the claim subject to offset? Bl No Cl ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $2,450.00

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www. besicase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 17 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 20 of 38

Case number (if known) 8:19-bk-06564

 

Name

3.117 | Nonpriority creditor's name and mailing address

Market American Insurance Co
PO Box 2009
Glen Allen, VA 23058-2009

Date(s) debt was incurred __

Last 4 digits of account number _

 

As of the petition filing date, the claim is: Check all that apply.
Q Contingent

Bi unliquidated

| Disputed

$167,467.00

Basis for the claim: E#9 Profit Sharing Endorsement 10/1/18
Insurance (Claim #1 - TDL) / Duplicate of Transportation Insurance

Is the claim subject to offset? Clo Ea ves

 

 

 

 

 

 

 

Mayland Transport LLC
2231 N. Lowell Rd., Ste. #C4
Springdale, AR 72764

Date(s) debt was incurred _

Last 4 digits of account number __

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $1,950.00
Marquardt / Skyway C1) Contingent
Transportation EB unliquidated
PO Box 1098 2 pisouted
Yankton, SD 57078 p
Date(s) debt was incurred _ Basis forthe claim: Carrier (Possibly duplicative)
Last 4 digits of account number Is the claim subject to offset? El no Clyes
3.119 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Martin Daniels Inc. CJ Contingent
7215 W Pensacola C unliquidated
Harwood Heights, IL 60706 CO pisputed
Date(s) debt was incurred __ Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Eno Clyes
3.120 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Martman Transportation Inc. Ci Contingent
801 Hanover Dr., Ste. 700 C unliquidated
Grapevine, TX 76051 C1 Disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
is the claim subject to offset? E No Ll ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. Unknown
Maruti Logistics Limited CE] Contingent
7710 Shadow Creek Dr. 1 unliquidated
#838 C1 disputed
Hamilton, OH 45011 ;
. Basis for the claim: Carrier
Date(s) debt was incurred __ —
Last 4 digits of account number _ Is the claim subject to offset? Eno Oves
3.122 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $1,550.00
MASA Trucking C1) Contingent
23 wy een a 90061 I Uniiquidated
os Angeles, 0 Disputed
Date(s) debt was incurred __ :
Basis forthe claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eno Clyes
3.123 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,050.00

oO Contingent
EE Untiquidated
oO Disputed

Basis for the claim: Carrier

Is the claim subject to offset? Eno Clyes

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 18 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 21 of 38

Case number (if known)

 

8:19-bk-06564

 

 

 

 

 

 

 

MID-CON Carriers Corp
9600 S.unnylane Rd.
Oklahoma City, OK 73160

Date(s) debt was incurred __

Last 4 digits of account number __

CO Contingent
EE unliquidated
C) Disputed

Basis for the claim: Carrier

Is the claim subject to offset? Hl no C1 ves

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
MBT Transport Cl Contingent
7753 W. 47th St. CJ Untiquidated
La Grange, IL 60525 (1 Disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _ ; ; EB
Is the claim subject to offset? No (Cl yes
3.125 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ali that apply. $1,050.00
MCT Transportation LLC C contingent
Se re aso Boos Ef Uniiquidated
foux Fails, [1 Disputed
Date(s) debt was incurred , .
7” Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eino Clyes
3.126 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply $13,950.00
MEGA Freight Logistics, Inc. C1 contingent
16755 Von Karman Ave. El Uniiquidated
Suite 200 PMB 150 Opi
. Disputed
Irvine, CA 92602 ;
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number Is the claim subject to offset? Hino Oves
3.127 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Menaker & Associates, LTD D1 contingent
16755 Von Karman Avenue 2 unliquidated
Suite 200 C1 Disputed
Irvine, CA 92602 ;
. Basis for the claim: Carrier
Date(s) debt was incurred _ TT
Last 4 digits of account number __ Is the claim subject to offset? Ml No [1 ves
3.128 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply $1,950.00
MG Carrier LLC C1 contingent
en SE Mn thoes 2 unliquidated
uburn, (J disputed
Date(s) debt was incurred . . :
~ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eno Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $1,755.00
MID South Express Delivery C1) contingent
ore Nonconnan O #150 BE Uniiquidated
empnis, O disputed
Date(s) debt was incurred . . .
_ Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Eino Ores
3.130 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,710.68

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 19 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 22 of 38

Case number (if known)

 

8:19-bk-06564

 

 

 

 

 

 

 

MNS1 Express, Inc.
363 Remington Blvd.
Bolingbrook, IL 60440

Date(s) debt was incurred __

Last 4 digits of account number __

ao Contingent
A Uniiquidated
(1 Disputed

Basis for the claim: Carrier

is the claim subject to offset? Hl no Cl yes

Name
3.131 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Midnite Trucking [7 Contingent
955 OSS Williams Road [7] Untiquidated
Limestone, TN 37681 [1 Disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Ei No [1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $887.51
Midwest Express Co. CJ Contingent
ree iiientprerhaas 3B EB Uniiquidated
Ouisville, oO Disputed
Date(s) debt was incurred __ . . :
Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Hl No Cl yes
3.133 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $3,648.00
MILAM Transport LLC C) Contingent
5 Gene ronaia Dr. I Uniiquidated
rando, O Disputed
Date(s) debt was incurred __ . .
Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Hl No Cl Yes
3.134 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Millikan Battery & Electric 3 Contingent
450 West Main Street C1] Untiquidated
Apopka, FL 32712 [2 Disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Hino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $1,358.00
MLBD Transportation LLC [1 Contingent
A aban are 203 Bf uniiquidated
ocKkwall, C Disputed
Date(s) debt was incurred __ . .
Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? a No ClyYes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $2,900.00
MMM Freight Corp C1) Contingent
EK Grove Village IL 60007 BF Uniguidated
rove Village, (J Disputed
Date(s) debt was incurred . .
~ Basis for the claim: Carrier
Last 4 digits of account number _ ,
is the claim subject to offset? Eno [1 ves
3.137 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $3,500.00

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 20 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Debtor Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 23 of 38

Case number (it known) 8:19-bk-06564

 

Name

 

 

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Mobil Air Transport CJ contingent
3813 Broadway ( unliquidated
Buffalo, NY 14227 Oo Disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eno Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Moeller Trucking Inc. CD Contingent
12 North 36th Street C] Unliquidated
Denison, IA 51442 C1 pisputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? @ No Ul vYes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $1,200.00
Motor Cargo Inc [1 contingent
ee Mat Ste 201 El Uniiquidated
iste, Cc Disputed
Date(s) debt was incurred _ .
Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eino Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $1,360.00
MRIYA Trucking LLC C1) Contingent
Ke, oon oaDeA EE Uniiquidated
ent, oO Disputed
Date(s) debt was incurred .
- Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eg No (Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $549.62
MSC industrial Supply CI Contingent
75 Maxess Rd C) untiquidated
Melville, NY 11747-3151 C1] pisputed
Date(s) debt was incurred _ Basis for the claim: (POC3) - Purchases supplies
Last 4 digits of account number _
Is the claim subject to offset? Eno Oyes
3.143 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $172.27
MSC Industrial Supply Cl contingent
Maiville, NY 11747-3464 me Uniiquidated
eivite ~
, CO Disputed
Date(s) debt was incurred .
( - Basis for the claim: (POC4) - Key Machine Lease
Last 4 digits of account number _
is the claim subject to offset? Ml no Cl Yes
3.144 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $4,552.00

MSD Express
980 Lambert Lane
Elgin, IL 60120

Date(s) debt was incurred __

Last 4 digits of account number __

oO Contingent

E unliquidated
C1 disputed

Basis forthe claim: Carrier

Is the claim subject to offset? H No Elyes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com

Page 21 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 24 of 38

Case number (if known)

 

8:19-bk-06564

 

 

 

 

 

 

 

Nova Carriers Inc
11110 E Cove Circle, #3D
Palos Hills, IL 60465

Date(s) debt was incurred _

Last 4 digits of account number __

CJ contingent
EB Untiquidated
CI Disputed

Basis forthe claim: Carrier

Is the claim subject to offset? Bi No Cl Yes

Name
3.145 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $114,000.00
Nationwide Haul, LLC (CJ Contingent
clo Stok Kon + Braverman FI Uniiquidated
1 E. Broward Blvd. Suite 915 (1 pisputed
Fort Lauderdale, FL 33301-1812
Date(s) debt was incurred _ Basis for the claim: Services (NATS)
Last 4 digits of account number _ is the claim subject to offset? Hino Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $7,400.00
New Sound Transportation LLC [1] Contingent
2505 Frank Albert Rd. E. Ef unliquidated
Suite 112 C] Disputed
Tacoma, WA 98424 P
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number Is the claim subject to offset? Eno [1 ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Newsom Oil Company C1) contingent
8022 Office Court Ste 201 Ci unliquidated
Orlando, FL 32809 oO Disputed
Date(s} debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Eino Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,764.78
Next Gen Transport, Inc. CJ Contingent
‘ 2213 Pees pte. 200 Fi Uniiquidated
enver, ;
C disputed
Date(s) debt was incurred __ .
Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? E No Dyes
3.149 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $2,000.00
Nexturn Transportation LLC C] Contingent
haan west ress pome Ave Ei Uniiquidate
liwaukee, CO Disputed
Date(s) debt was incurred . :
_ Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Eno Oyves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $9,630.58
North American Transaction C1] contingent
Services Ea Unliquidated
PO Box 7247-6171 .
. : C] Disputed
Philadelphia, PA 19170-6171
Date(s) debt was incurred _ Basis for the claim: Repair Service
Last 4 digits of account number is the claim subject to offset? Hi No 01 ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $6,000.00

 

Official Form 206 E/F
Software Copyright (c) 1995-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 22 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Debtor Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 25 of 38

Case number (if known)

 

Name

8:19-bk-06564

 

 

 

 

 

 

 

 

3.152 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $2,000.00
Oaklake Trucking Corp [] contingent
oie 78th aN Neaaee #4 & Unliquidated
i
nneapois, im Disputed
Date(s) debt was incurred __ .
Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? El No C1 ves
3.153 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Ocala Freightliner & Isuzu © Contingent
PO Box 547185 (C unliquidated
Orlando, FL 32854 disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Elno Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply $2,112.00
ODSH Logistics LLC C contingent
4937 W. Broad St., Ste. 105 El Untiquidated
Columbus, OH 43228 .
CQ Disputed
Date(s) debt was incurred _ .
Basis for the claim: Carrier
Last 4 digits of account number _
is the claim subject to offset? Eino Clyes
3.155 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Ohio Valley Transport Inc. C1 Contingent
750 Economy Drive Oo Unliquidated
Clarksville, TN 37043 (2 Disputed
Date(s) debt was incurred __ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $3,364.00
Orozco Trucking, Inc.
Chicago Legal Solutions C1 contingent
ee St. Charles Rd CI unliquidated
Cj Disputed
Lombard, IL 60148-7845 c oO
Basis for the claim: i
Date(s) debt was incurred _ asis forthe claim: Carrier (POC13)
Last 4 digits of account number Is the claim subject to offset? Fino Oves
3.157 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. Unknown
OTR Capital LLC C1 Contingent
PO Box 1000 C1 unliquidated
Dept #390 O Disputed
Memphis, TN 38148-0390
; Basis for the claim: Vendor
Date(s) debt was incurred _ —
Last 4 digits of account number Is the claim subject to offset? Ei No Cl yes
3.158 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $2,850.00
Panam Road Enterprise LLC Cl Contingent
teat et oa078 Fi Uniiquidated
ta
ean, Cc Disputed
Date(s) debt was incurred _ :
Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? a No Cl yYes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 23 of 36

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 26 of 38

Case number (if known)

8:19-bk-06564

 

 

 

 

 

 

 

 

Polusa Transportation, Inc.
1336 Enterprise Dr.
Romeoville, IL. 60446

Date(s) debt was incurred _

Last 4 digits of account number __

C] Contingent
EE Uniiquicated
CJ Disputed

Basis forthe claim: Carrier Load #205827

Is the claim subject to offset? | No (1 Yes

Name
3.159 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Parkersburg Delivery [) Contingent
3500 Camden Avenue C1 unliquidated
Parkersburg, WV 26101 C1 pisputea
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Elno Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check alf that apply. $1,700.00
Patrick Ash Transportation [2 Contingent
ee noth sr A 56560 gi Unliquidated
oormea
; (2 pisputed
Date(s) debt was incurred __ . . .
Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? a No (Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply $1,850.00
Patriot Transport, Inc. CJ Contingent
er w wsigion Bd Bu
ellwood, C] disputed
Date(s) debt was incurred _ . . :
Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? EB No (1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Penske Truck Leasing Co LP C1] contingent
PO Box 532658 C) Untiquidated
Atlanta, GA 30353 C1 Disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
is the claim subject to offset? i No El yes
3.163 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Penske Truck Leasing Co LP [7 Contingent
PO Box 827380 CT] untiquidated
Philadelphia, PA 19182 C2 pisputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? Hino Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. Unknown
Phoenix Capital Group LLC CJ contingent
PO Box 1415 C1 unliquidated
Des Moines, IA 50305 C1 pisputed
Date(s) debt was incurred __ Basis for the claim:_ Vendor
Last 4 digits of account number __
Is the claim subject to offset? Eino Clyes
3.165 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,600.00

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 24 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 27 of 38

Case number (it known)

 

8:19-bk-06564

 

 

 

 

 

 

 

Road Knights Inc.
4741 25th Ave.
Schiller Park, IL 60176

Date(s) debt was incurred __

Last 4 digits of account number _

C) contingent
CO untiquidated
ia] Disputed

Basis forthe claim: Carrier

Is the claim subject to offset? Hino Oves

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $12,365.00
Proud Express, Inc. C1 Contingent
5704 Pearl Ridge Dr. EE Uniiquidated
Bakersfield, CA 93313 .
O Disputed
Date(s) debt was incurred __ . ‘
Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? Hl No Cl Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply $280.88
PTC Air Freight [Contingent
Satt Lake City, UT 84422 m Uniqudated
alt Lake Uily, (3 Disputed
Date(s) debt was incurred . . :
_ Basis for the claim: Carrier
Last 4 digits of account number _
|s the claim subject to offset? Eino Clves
3.168 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $18,000.00
Quick Freight Logistics, Inc (1 Contingent
es IL Route oe 110 E3 unliquidated
ensenvilie, O Disputed
Date(s) debt was incurred . . :
~ Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? & No Cl yes
3.169 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Quik X (US) inc. C1] contingent
16600 Dixie Highway C] Untiquidated
Markham, IL. 60428 Ol Disputed
Date(s) debt was incurred __ Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? Hino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. Unknown
RA Trucking (J Contingent
6553 Nagle Ave. C] unliquidated
Van Nuys, CA 91401 C] Disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _ ,
Is the claim subject to offset? Bno Cres
3.171 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $75.00
Retriever Air [] contingent
2536 Rimrock Ave. Ei Untiquidated
Suite 400-313 Cp;
. Disputed
Grand Junction, CO 81505
Date(s) debt was incurred _ Basis for the claim: Carrie
Last 4 digits of account number is the claim subject to offset? Hino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Ciaims

Page 25 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 28 of 38

Case number (it known)

 

8:19-bk-06564

 

 

 

 

 

 

 

SCI White Glove Services
180 Attwell Dr., Ste. 600
Toronto Ontario

M(W 9A9

Date(s) debt was incurred _

Last 4 digits of account number __

O Contingent
C) untiquidated
| Disputed

Basis forthe claim: Carrier

Is the claim subject to offset? Bino OClyes

Name
3.173 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $2,460.00
Road Knights, Inc. CI contingent
7125 W. Gunnison St El unliquidated
Unit 204 .
. disputed
Harwood Heights, IL 60706
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number Is the claim subject to offset? Eino Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $2,930.00
Rod Horning Trucking, Inc. C1 contingent
a8 Mil Road PA 19543 Hl Uniiquidated
organtown, CO pisputed
Date(s) debt was incurred . . :
” Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Hl No C1 ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. Unknown
RTS Financial Service, Inc. C1 contingent
PO Box 840267 1] Untiquidated
Dallas, TX 75284-0267 O pisputed
Date(s) debt was incurred _ Basis for the claim: Vendor
Last 4 digits of account number _ ,
is the claim subject to offset? Eino Oes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,394.00
S$ & B Trucking, LLC [1] Contingent
wot oot 90g EE Uniiquidated
ranaon, LJ disputed
Date(s) debt was incurred . . .
7 Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? HNo (1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. __ $0.00
Safety Kleen Systems, Inc. C] Contingent
PO Box 650509 C7 unliquidated
Dallas, TX 75265 9 Disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _ . ,
Is the claim subject to offset? Eino Oyves
3.178 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $2,633.75
Safeway Logistic Services © contingent
Chie N. Moo eeak EB Uniiquidated
icago, [ Disputed
Date(s) debt was incurred . :
_ Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Eno Oves
3.179 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. Unknown

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 26 of 36

Best Case Bankrupicy
Case 8:19-bk-06564-MGW Doc 164 Filed 10/10/19 Page 29 of 38

Debtor Time Definite Services, Inc. Case number (if known) 8:19-bk-06564

 

 

 

 

 

 

 

 

Name
3.180 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply $3,100.00
SEC Transportation, inc. (2 Contingent
oe Ret ang 0 & uniiquidated
yer, CJ Disputed
Date(s) debt was incurred __ .
Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Hino Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. Unknown
Select Carriers Inc. Cl contingent
182 W. Allendale Ave. 2 unliquidated
2nd Floor [1 Disputed
Allendale, NJ 07401 Carri
Basis for the claim: Carrier
Date(s) debt was incurred __ asis to ™
Last 4 digits of account number _ Is the claim subject to offset? Mi No C1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $7,950.49
SHIPEX, Inc. Cl contingent
Belleville, Mi/48111_— rau
neville, C pisputed
Date(s) debt was incurred __ . . .
Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eino OYes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $672.00
Skyway Lines, Inc. C] contingent
Lake in the Hills, IL 60156 my, Uniauideted
ake In the Pills, C1 pisputed
Date(s) debt was incurred _ :
Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? E No [J Yes
3.184 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check alf that apply. $850.00
Special Services - CHS (3 Contingent
7221 Peppermill Parkway  Uniiquidate
North Charleston, SC 29418 .
Cc Disputed
Date(s) debt was incurred . . .
7 Basis for the claim: Carrier
Last 4 digits of account number _
ts the claim subject to offset? Eino Clyes
3.185 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Speed Freight Inc C] contingent
1550 E. Higgin Rd., Ste. 118 (3 unliquidated
Elk Grove Village, IL 60007 (1 disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? a No ClyYes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $5,600.00

St. Mark of Orlando LLC
843 Pontiac Ct., Unit 625
Aurora, IL. 60502

Date(s) debt was incurred _

C contingent
i Unliquidated
C) pisputed

Basis for the claim: Carrier
Last 4 digits of account number _

Is the claim subject to offset? gi No Clyes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com

Page 27 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Debtor Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 30 of 38

Case number (if known) 8:19-bk-06564

 

Name

 

 

 

 

 

 

 

3.187 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. Unknown
Startrak Information Technol CJ contingent
395 W. Passaic St., Ste. 325 C] Untiquidated
Rochelle Park, NJ 07662 C1 Disputed
Date(s) debt was incurred __ Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? Hl No (Cl Yes
3.188 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. Unknown
Sub-Zero Logistics LLC [4 Contingent
3627 Wahington St. C1 Unliquidated
Waukegan, IL 60085 C1 Disputed
Date(s) debt was incurred __ Basis for the claim: Carrier
Last 4 digits of account number _ .
Is the claim subject to offset? Eno Oves
3.189 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. Unknown
Sunbelt Finance LLC C1 contingent
PO Box 1000 (1 unliquidated
Dept 144 0 Disputed
Memphis, TN 38148-0144
. Basis for the claim: Vendor
Date(s) debt was incurred __ a
Last 4 digits of account number _ Is the claim subject to offset? Kino (yes
3.190 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
SunTeck Transport Group CJ Contingent
8720 Somers Rd. C] untiquidated
Jacksonville, FL 32226 (1 visputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
is the claim subject to offset? Eno Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
SYSMEX America Inc CJ contingent
1701 Leider Lane C] unliquidated
Buffalo Grove, IL 60089 C1 Disputed
Date(s) debt was incurred __ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? gi No (1 Yes
3.192 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
TAFS, Inc. C1] contingent
PO Box 872632 C] Unliquidated
Kansas City, MO 64187 1 Disputed
Date(s) debt was incurred __ Basis for the claim: Vendor
Last 4 digits of account number __ ,
is the claim subject to offset? Ei No L] Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply Unknown

Tenstreet LLC

§121 S. Wheeling Ave.
Suite 200

Tulsa, OK 74105

Date(s) debt was incurred _

Last 4 digits of account number _

C Contingent
C] Unliquidated
C] pisputed

Basis forthe claim: Carrier

ts the claim subject to offset? Eno Ol Yes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 28 of 36
Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Debtor Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 31 of 38

Case number (if known) 8:19-bk-06564

 

Name

 

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $463.47
The Expediting Co., Inc. CO contingent
yr srossroace count i Untiquidated
andaia, (I disputed
Date(s) debt was incurred :
~ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Fino Clves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $7,136.00
Thermo King of the Southeast C1 Contingent
clo Gregory L. Scott, Esq.  Unliquidated
3001 PGA Blvd., Ste. 305 C pisputed
Paim Beach Gardens, FL 33410-2896
Date(s) debt was incurred _ Basis for the claim: Vendor
Last 4 digits of account number Is the claim subject to offset? Bino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
Thunder Funding DQ Contingent
as nae oe A El Unliquidated
arisbaa, C1 Disputed
Date(s) debt was incurred : : . :
‘s) ~ Basis for the claim:_Assignor / Collections - US Line Carrier
Last 4 digits of account number _
Is the claim subject to offset? EB No C1 ves
3.197 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $3,000.00
Thunder Rolls Logistics, Inc CI] Contingent
A a tener EB uniiquidated
untley, [J Disputed
Date(s) debt was incurred .
~ Basis for the claim: Carrier_
Last 4 digits of account number _
Is the claim subject to offset? Eino Clyes
3.198 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $411,300.00
Time Logistics, Inc. 7 contingent
ben Orr Maton I 304 3 FS Uniiquidated
chaumburg, CO pisputed
Date(s) debt was incurred .
- Basis for the claim: Carrier
Last 4 digits of account number _
is the claim subject to offset? EA No [1 ves
3.199 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $14,550.00
Total Quality Logistics, LLC CI Contingent
Wit re Se ets 0 E@ Uniiquidated
r
iord, (J Disputed
Date(s) debt was incurred . :
_ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $320.55

Total Truck Transport - BWI
889 Airport Park Dr.

Suite H&l

Glen Burnie, MD 21061

Date(s) debt was incurred __

Last 4 digits of account number _

CJ Contingent
Ei Unliquidated
C Disputed

Basis forthe claim: Carrier

Is the claim subject to offset? Hl no 0 Yes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase com

Page 29 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Debtor Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 32 of 38

Case number (if known) 8:19-bk-06564

 

Name

 

 

 

 

 

 

 

 

3.201 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that agply. $572.42
Total Truck Transport, Inc. [7] Contingent
Sew Onn Road EB Uniiquidated
ru
ering, D2 pDisputed
Date(s) debt was incurred .
7 Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? EB No Cl Yes
3.202 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $2,318.72
Town Delivery, Inc. C1 contingent
a. oN No eeto2 a Unliquidated
maha, O Disputed
Date(s) debt was incurred _ ; .
Basis for the claim: Carrier
Last 4 digits of account number _
ls the claim subject to offset? i No [1 Yes
3.203 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
TransAm Financial Services C contingent
cio UMB Bank 1 unliquidated
PO Box 872632 (1 pisputea
Kansas City, MO 64187
. Basis for the claim: Vendor
Date(s) debt was incurred _ as
Last 4 digits of account number Is the claim subject to offset? Ml No 11 ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $311.86
Transmark Cartage Services CI Contingent
See ae 3032 El Unliquidated
ent, QO Disputed
Date(s) debt was incurred .
~ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eno Oyes
3.205 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $11,319.27
Transportation Insurance C1] contingent
Advisors (Markel) CI unliquidated
113 Bellagio Circle Fi pisputed
Sanford, FL 32771-5000
Date(s) debt was incurred _ Basis for the claim: 2017 GL Audit - Amwins/Maxum
Last 4 digits of account number _ Is the claim subject to offset? Eno Olyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $3,304.07
Trimble MAPS / ALK-— PC Miler CO Contingent
pa tacpendence way El Uniiquidated
rinceton, CI Disputed
Date(s) debt was incurred
8) _ Basis for the clam: Annual Update of Program
Last 4 digits of account number __
fs the claim subject to offset? Eno (yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $1,649.00

Triton Logistics, Inc.
525 Anderson Dr.
Romeoville, IL 60446

Date(s) debt was incurred _

Last 4 digits of account number __

CJ Contingent
Ei Unliquidated
| Disputed

Basis forthe claim: Carrier

Is the claim subject to offset? Eino Oyes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c} 1996-2019 Best Case. LLC - www.besicase.com

Page 30 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW Doc 164 Filed 10/10/19 Page 33 of 38

Debtor Time Definite Services, Inc. Case number (if known) 8:19-bk-06564

 

 

 

 

 

 

 

 

United Bro LLC
901 4th St., Ste. 280
Hudson, WI 54016

Date(s) debt was incurred __

Last 4 digits of account number _

oO Contingent
C] Uniiquidatea
C Disputed

Basis forthe claim: Carrier

Is the claim subject to offset? El No [1 Yes

Name
3.208 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. Unknown
Triumph Business Capital CJ Contingent
PO Box 610028 C1] Untiquidated
Dallas, TX 75261-2800 C1 pisputed
Date(s) debt was incurred _ Basis for the claim: Vendor
Last 4 digits of account number _
Is the claim subject to offset? HA No Cl Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $1,746.00
Truckland, Inc. CJ Contingent
en Bro 39 EE Unliquidated
as Vegas, C Disputed
Date(s) debt was incurred __ .
Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? E No Elves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check alf that apply. $5,376.00
Twinstar Trucking, Inc. [1 contingent
nae oh ae 302 E unliquidated
r i
urnsvilte, a] Disputed
Date(s) debt was incurred .
7 Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Hi no C1] ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
Tyson Fresh Meats Inc. (J Contingent
88031 Expedite Way C unliquidated
Chicago, IL 60595 (CI disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? E No Cl Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
UNIK, LLC (J Contingent
W 8918 Quinn Rd. [1 unliquidated
Wonewoc, WI 53968 (1 Disputed
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Eino Oyves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply $6,258.32
United Airlines Inc (J contingent
Debbie Hart © unliquidated
609 Main St 12th Floor C1 pisputed
Houston, TX 77002-3167 .
. Basis forthe claim: Services (POC19
Date(s) debt was incurred __
Last 4 digits of account number Is the claim subject to offset? Efno Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. Unknown

 

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 31 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Debtor Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 34 of 38

Case number (if known)

 

Name

8:19-bk-06564

 

 

 

 

 

 

 

3.2165 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $15,134.00
United Cargo Haulers, Inc. [] Contingent
ii 301 Foto oo ate 2M EB Uniiquidated
ount Frospect, C disputed
Date(s) debt was incurred .
~ Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? E No [] Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $2,400.00
Unlimited Logistics LLC C1] Contingent
7500 Wet Se Hr
iwel, Cl pisputed
Date(s) debt was incurred . . .
_ Basis for the claim: Carrier
Last 4 digits of account number _
\s the claim subject to offset? Ei No [I Yes
3.217 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $3,750.00
US Expediters, Inc. [1 contingent
pare Joliet Nogoene FA Uniiquidated
@ Grange, Cc Disputed
Date(s) debt was incurred | . .
_ Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? Hl No Cl] ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
US Freightways Logistics C] contingent
2300 E. Higgins Rd. (J unliquidated
Suite 226 C1 pisputed
Elk Grove Village, IL 60007 ;
; Basis for the claim: Carrier
Date(s) debt was incurred _ —
Last 4 digits of account number _ \s the claim subject to offset? EiNo [Clves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $3,600.00
USA Express, Inc.
Blackjack Express, Inc. C] contingent
Attn: Joel Plotsky C1 unliquidated
25767 Hillview Ct. C1 pisputea
Mundelein, IL 60060 .
; Basis for the claim: Services (POC2)
Date(s) debt was incurred __
Last 4 digits of account number _ Is the claim subject to offset? Ml No (1 Yes
3.220 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,050.00
USKO Express CJ Contingent
Citrus Heights, CA'95621 mtu
HrUS Meignts, C] Disputed
Date(s) debt was incurred . :
7 Basis for the claim: Carrier
Last 4 digits of account number _
is the claim subject to offset? Eno Oves
3.221 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply _ Unknown

V V Logistics Solutions
1301 Armitage Ave., Ste. F4
Melrose Park, IL 60760

Date(s) debt was incurred _

Last 4 digits of account number __

C] Contingent
O Unliquidated
[1] Disputed

Basis for the claim: Carrier

\s the claim subject to offset? wi No [1 ves

 

Official Form 206 E/F
Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 32 of 36

Best Case Bankruptcy
Case 8:19-bk-06564-MGW

Debtor Time Definite Services, Inc.

Doc 164 Filed 10/10/19 Page 35 of 38

Case number (if known) 8:19-bk-06564

 

Name

 

 

 

 

 

 

 

3.222 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,600.00
Valley Express, Inc. C Contingent
Meee tea Ne sense Ei Uniiquidated
apieton, CI pisputed
Date(s) debt was incurred _ .
Basis forthe claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Eino Cyes
3.223 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $6,000.00
Velox, Inc. C Contingent
i my oe aie. Apt. 6 #1 Uniiquidated
es riaines, C) pisputed
Date(s) debt was incurred .
~ Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? Eno Ces
3.224 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,100.00
Vilano Incorporated CJ Contingent
61 Ww. {Sth St. Unit 409 FB Untiquidatea
icago, ] Disputed
Date(s) debt was incurred :
_ Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Ei No Clyes
3.225 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $770.35
Vision Logistics (J contingent
aren Breens Roe K-400 Ei Uniiquidated
ouston, C1 pisputed
Date(s) debt was incurred __ .
Basis for the claim: Carrier
Last 4 digits of account number __
is the claim subject to offset? Eno Dyes
3.226 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $1,400.00
Volcano Transport, Inc. [J Contingent
1600 S. Indiana Ave. EB Uniiquidated
Unit 810 .
. Disputed
Chicago, IL 60660
Date(s) debt was incurred _ Basis for the claim: Carrier
Last 4 digits of account number Is the claim subject to offset? Eno Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $3,000.00
Volga Transport LLC C1 contingent
2 Set Naeto4 3 Uniiquidated
zar
, C] disputed
Date(s) debt was incurred _ . .
Basis forthe claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Ei No Cl yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $3,000.00

WC Express Transportation
6947 Lankershim Blvd.
North Hollywood, CA 91605

Date(s) debt was incurred __

Last 4 digits of account number __

C] Contingent
EB unliquidated
| Disputed

Basis forthe claim: Carrier

Is the claim subject to offset? Ml No C] Yes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 33 of 36
Best Case Bankruptcy
Case 8:19-bk-06564-MGW Doc 164 Filed 10/10/19 Page 36 of 38

Debtor Time Definite Services, Inc. Case number (it known) 8:19-bk-06564

 

 

 

 

Name
3.229 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Weldon Parts Orlando [9 contingent
PO Box 2115 C] unliquidated
Oklahoma City, OK 73101 C1 pisputed
Date(s) debt was incurred _ Basis for the claim: Purchases
Last 4 digits of account number __
Is the claim subject to offset? Bi No Cl yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $2,200.00
WEX Bank/Fleetone Factoring, (1) contingent
LLC C1] Untiquidated
PO BOX 94565 [1 pisputed
Cleveland, OH 44101-4565
; Basis for the claim: Sultan Trans Inc
Date(s) debt was incurred _ aan
Last 4 digits of account number 3074 Is the claim subject to offset? EE no Clyes
3.231 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $1,389.00

WEX Fleet One
PO BOX 94565
Cleveland, OH 44101-4565

Date(s) debt was incurred _

Last 4 digits of account number 3104

Cc Contingent
C] unliquidated
[1] Disputed

Basis for the claim: For the account of: Logway Transportation Inc

 

(POC16)

Is the claim subject to offset? EE No Cl ves

 

 

 

 

ZebraTrucking LLC
11712 N | 35 Service Rd.
Oklahoma City, OK 73131

Date(s) debt was incurred __

Last 4 digits of account number __

CI contingent
Ef Untiquidated
a Disputed

Basis forthe claim: Carrier

Is the claim subject to offset? g No (yes

3.232 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. Unknown
Wildwood Ace Hardware C1 contingent
300 Shopping Center Dr. C unliquidated
Wildwood, FL 34785 (C disputed
Date(s) debt was incurred _ Basis for the claim: AP vendor
Last 4 digits of account number _
Is the claim subject to offset? Eino Clyes
3.233 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check afl that apply. $4,050.00
Y & T Express, Inc. CJ contingent
wet Paramount 30004 2 Uniiquidated
acksonvile, (CJ Disputed
Date(s) debt was incurred . | :
7 Basis for the claim: Carrier
Last 4 digits of account number __
Is the claim subject to offset? Ei No Cl yYes
3.234 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $8,540.00
YD Trucking Corp [J Contingent
prairies 1 Apt. B Ei unliquidated
ariotte, Cc Disputed
Date(s) debt was incurred _ . . :
Basis for the claim: Carrier
Last 4 digits of account number _
Is the claim subject to offset? Fino Cl yes
3.235 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $7,250.00

 

Official Form 206 E/F
Software Copyright (c) 1995-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 34 of 36

Best Case Bankrupicy
Debtor

Case 8:19-bk-06564-MGW Doc 164 Filed 10/10/19 Page 37 of 38

Time Definite Services, Inc.

Case number (if known)

 

Name

3.236 | Nonpriority creditor's name and mailing address

ZIPP Express
13652 Lakefront Dr.
Earth City, MO 63045

Date(s) debt was incurred __

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aff that apply.

CD contingent
CD unliquidated
] Disputed

Basis forthe claim: Carrier

Is the claim subject to offset? wi No [I Yes

8:19-bk-06564

 

Unknown

 

List Others to Be Notified About Unsecured Claims

4, List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,

assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address

On which line in Parti or Part 2 is the
related creditor (if any} listed?

Last 4 digits of
account number, if

 

 

 

 

 

 

 

 

 

 

any
44 ADI Trucking, Inc
clo Capital Credit Inc Line 3.5_ _
2933 Buker Hill Lane
Suite 2410 C] Notlisted. Explain
Santa Clara, CA 95054
4.2 Amerigo, inc.
clo Vero Payment Services Line 3.20. _
PO Box 639565
Cincinnati, OH 45263-9565 C]  Notlisted. Explain _
43 Compass Funding Solutions
115 W. 55th St., Ste. 301 Line 3.46. _
Clarendon Hills, IL 60514
CI Notlisted. Expiain _
44 Karr Transportation
clo McKenzie Banking Co. Line 3.104 _
Attn: Julia Williams / ;
1137 East Wood Street LC] Notlisted. Explain __
Durham, NH 03824-2000
45 Markel
clo Agency Svcs & Collection Line 3.117 _
4521 Highwoods Parkway , -
Glen Allen, VA 23060 Cc Notlisted. Explain
4.6 Nationwide Haul, LLC
2221 NW 22nd Street Line 3.145 -
Pompano Beach, FL 33069-1329 ;
Cl Notlisted. Explain
47 Panam Road Enterprises LLC
clo Factor Plus Line 3.158 -
PO Box 45-1653
Miami, FL 33245 []  Notlisted. Explain
4.8 Pilgrims Pride Corporation
clo Michael Barczewski Line 3.73. _
1770 Promontory Circle ; /
Greeley, CO 80634 C]  Notiistea. Explain
49 Silver City Express LLC
2827 Gatling Dr. Line _3.59_ _
Saint Louis, MO 63129
C] Not listed. Explain

 

Official Form 206 E/F

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 35 of 36
Best Case Bankruptcy
Case 8:19-bk-06564-MGW _ Doc 164

Debtor Time Definite Services, Inc.
Name

 

Name and mailing address

4.10 US Line Carrier
c/o Thunder Funding
2433 impala Dr., Ste. A
Carlsbad, CA 92010

Filed 10/10/19 Page 38 of 38

Case number (if known) 8:19-bk-06564

 

On which line in Part1 or Part 2 is the Last 4 digits of

related creditor (if any) listed? account number, if
any

Line 3.196

C] Not listed. Explain

 

Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Sa. Total claims from Part 1 5a. $
5b. Total claims from Part 2 5b. + §
5c. Total of Parts 1 and 2

Lines 5a + 5b = 5c. Sc. $
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Total of. claim amounts
0.00

1,212,322.63

 

 

1,212,322.63

 

 

 

Page 36 of 36
Best Case Bankruptcy
